Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on February 2, 2018. It is noted, however, that applicant has not filed a certified copy of the CN201810106097.2 application as required by 37 CFR 1.55.
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
The following is how the Examiner is construing the limitation in claim 1 that recites “airflow channels communicating the working chambers; and the airflow channels are communicated with outside.”  There is an airflow channel (13) connected 
EXAMINER’S COMMENTS
	The Examiner is putting forth a suggested claim amendment to follow, to clarify the invention, but would like to list out the different embodiments to help with the clarification to follow, as well as, the 112(b) rejections.  Figures 1-3 discloses one embodiment of the claimed invention; however, the motor rotor and the motor stator are not labeled, but shown in Figure 2.  Since the invention is the cover that separates the motor rotor and the motor stator that also has a seal that seals between the motor rotor and the driving Roots rotor, these elements should be labeled since they are the major part of the invention as claimed (specifically, the motor stator, the motor rotor, and the seal (shown between the cover and the top plate of the pump).  These components are shown in Figure 2, however, they are not labeled (see Marked up Figure 2 below).  A 

    PNG
    media_image1.png
    183
    400
    media_image1.png
    Greyscale

Marked up Figure 2, which the Examiner believes that the applicant shows the motor stator, the motor rotor, and the seal between the cover that seals the driving Roots rotors.
The application discusses multiple ways that the driving and driven Roots rotors are synchronized with one another.  The following are the different ways that are claimed (where one is shown, yet others are claimed and not shown) and include the following:
1.  Not shown but claimed (see claims 2 and 3, ¶0043 of the PG Publication of the current application) is a second motor attached to the driven Roots rotors, which rotate the driven rotors at the same rotating speed.  The Examiner has construed that 
2.  Figures 2 and 3 show the meshing components (321) that is a mechanical gearing that is used and discussed in the specification on ¶0044 of the PG Publication of the current application.  The meshing components are recited in claims 4 and 6.  
3.  Claim 5 recites “magnetic gears” (described in ¶0045 of the PG Publication), which does not appear to be shown in the Figures.  “321” is shown as a mechanical gearing between the driving and driven Roots rotor, where one having ordinary skill in the art would understand that a magnetic gear could be swapped out instead of the mechanical gear that is shown to drive the driven Roots rotor by the driving Roots rotor.
The Examiner has not put a drawing objection with regards to embodiments 1 and 3 since these embodiments would be understood to one having ordinary skill in the art.  Furthermore, this application is a continuation of the PCT, where newly executed drawings may not be required during the national phase if the drawings filed with the international application comply with PCT Rule 11 (see MPEP 1825).  
The claims use the limitation directed to “drive components” to represent the first motor, and then later, is used to represent other elements that are not the same as the drive components discussed in claim 1 (i.e. a second motor attached to the driven Roots rotor, mechanical gears, or magnetic gears).  The Examiner believes that in order to remove the confusion between the drive components (since the various drive components/ plurality of drive components are separate components that are used to drive the driving Roots rotor or the driven Roots rotor), the Examiner recommends distinguishing the drive component (i.e. the components connected to the driving Roots 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stator of the first motor, the rotor of the first motor, and the seal that the first sealing cover uses to seal the driving Roots rotor (see discussion above in Examiner’s Comments and in the discussion below for the 112(b) rejections, the specific claim limitations in claim 1 recites “rotor of the first motor is connected with the driving Roots rotor”, “a first sealing cover is arranged between stator and rotor of the first motor, and is used for sealing the driving Roots rotors and the driven Roots rotors”, the features are shown, but for a better understanding of the invention, the drawings should have labels to distinguish between the elements) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “airflow channels communicating the working chambers” is recommended to add “with” after “communication”.  It is noted as discussed above in the claim interpretation, that there are multiple airflow channels that are connected to different working chambers.  The Examiner has provided a marked up claim with a recommendation in order to help clarify the airflow channels. 
Claim 1 recites in lines 5-7 “multi-stage Roots working units, wherein the Roots working units of each stage comprise driving Roots rotors and driven Roots rotors; and s and driven Roots rotors” makes the claim confusing.  The Examiner recommends changing this limitation to “multi-stage Roots working units, wherein the Roots working units of each stage comprise a driving Roots rotor and a driven Roots rotorrespective driving Roots rotor and the respective driven Roots rotor are positioned in a respective working chamber of the plurality of independent working chambers”.
The Examiner has marked up the claim set below to resolve the claim objections and 112 claim rejections.  Additional claim objections and rejections deal with switching plurality, as well as, using the plural form when the singular form should be used (see discussion below and proposed claim amendments).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “a plurality of drive components, wherein the various drive components are respectively used for driving the driving Roots rotors and driven Roots rotors positioned in the various working chambers to rotate towards opposite directions at the same rotating speed; each drive component comprises a first motor; rotor of the first motor is connected with the driving Roots rotor and drive the driving Roots rotor to rotate; a first sealing cover is arranged between stator and rotor of the first motor, and is used for sealing the driving Roots rotors and the driven Roots rotors”.   The limitation including “a plurality of drive components” and “the various drive components” is indefinite, since the “drive components” are not the same drive components for the driving Roots rotor and the driven Roots rotor (see Examiner’s Comment above with the different “driving components” that are discussed).  The applicant is using the terminology of “components”, where a component is considered as a single component and not a system or an assembly, however, from the claim limitation it appears that the applicant is trying to limit a driving system that contains multiple different components, however, the Examiner does not recommend using the terminology of “components” since these “components change from the different embodiments (see Examiner’s Comments above).  The Examiner has a recommendation for the claims below to fix this issue.
Claim 1 in lines 14-15 recites “a first sealing cover is arranged between stator and rotor of the first motor, and is used for sealing the driving Roots rotors and the driven Roots rotors”.  Applicant has provided a new Figure 2, where the first sealing 
Claims 2-6 and 10-12 are rejected by virtue of their dependence on claim 1.
Claims 2, 4, and 12 each recite “drive components”, which as discussed above is indefinite since a “component” is a single element, however, the “drive components” change depending on the embodiment, and therefore, it is unclear if the drive components that were limited in claim 1 are further being limited or if new and different drive components are being limited in claims 2, 4, and 12.
Claims 3, 5, and 6 are rejected by virtue of their dependence on claims 2 and 4.
The claim recites in a plethora of locations limitations directed to a plural form when disclosing a limitation that is directed to “each …” of a system or stage, and therefore, the elements that follow should be in the singular form.  For example, “the Roots working units of each stage further comprise…” (claim 3), where each stage has only one driving Roots rotor and one driven Roots rotor, and therefore, the driving Roots rotating shaft and the driven Roots rotating shaft should be in the singular form, since in 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “a first sealing cover is arranged between stator and rotor of the first motor, and is used for sealing the driving Roots rotors and the driven Roots rotors”, which due to the specification and Figures, would mean that the driven Roots rotor is connected to a stator and rotor of a motor, and therefore, claims 4-6 undoes this configuration, since as discussed above in the Examiner’s Comments there are 3 separate embodiments, where a driven Roots rotor is connected to one of a motor, a mechanical gear, or a magnetic gear.  A combination of a motor with either a mechanical gear or a magnetic gear is not disclosed, and therefore, claims 4-6 undoes the claim limitations in claim 1.  The Examiner has .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
EXAMINER’S CLAIM RECOMMENDATIONS
1.  (Currently Amended)  A multi-stage dry Roots vacuum pump, comprising: 
a pump body, wherein the pump body is provided with a plurality of independent working chambers; [[, 
a plurality of airflow channels [[communicate with the plurality of independent working chambers; and at least one of the plurality of airflow channels [[communicates with the outside to allow air to exit and at least one of the plurality of airflow channels communicates with the outside to allow air to enter the multi-stage Roots vacuum pump; 
multi-stage Roots working units, wherein the Roots working units of each stage comprise a driving Roots rotor[[a driven Roots rotor[[respective driving Roots rotor[[a respective working chamber[[of the plurality of independent working chambers; and 
a plurality of drive systems[[each drive system of the plurality of drive systems is respectively used for driving a respective stage and rotating the driving Roots rotor[[their [[respective working chamber[[
system comprises: 
a first motor; rotor of the first motor is connected with the driving Roots rotor and drives the driving Roots rotor to rotate; 
a first sealing cover is arranged between a stator and the rotor of the first motor, and is used for sealing the driving Roots rotor [[
2. (Currently amended) The multi-stage dry Roots vacuum pump according to claim 1, wherein each of the drive systems in the plurality of drive systems [[s a [[s]]; a rotor[[s]] of the second motor[[is connected with the driven Roots rotor[[s the driven Roots rotor[[
3. (Currently Amended) The multi-stage dry Roots vacuum pump according to claim 2, wherein the Roots working units of each stage further comprise: a driving Roots rotating shaft[[is connected with one end of the driving Roots rotating shaft[[is [[is connected with one end of the driven Roots rotating shaft[[
4. (Currently amended) The multi-stage dry Roots vacuum pump according to claim 1, wherein the drive system [[s [[a driving Roots rotating shaft[[a driven Roots rotating shaft[[is connected with the driving Roots rotor[[is connected with the driven Roots rotor[[is used for driving the driving Roots rotating shaft[[the rotor[[first motor[[is connected with the driving Roots rotating shaft[[s the driving Roots rotating shaft[[
5. (Currently Amended) The multi-stage dry Roots vacuum pump according to claim 4, wherein the meshing components comprise a pair of magnetic gears; one magnetic gear of the pair of magnetic gears is mounted on the driving Roots rotating shaft[[of the pair of magnetic gears is mounted on the driven Roots rotating shaft[[
6. (Currently Amended) The multi-stage dry Roots vacuum pump according to claim 4, wherein the meshing components comprise a pair of mechanical gears meshed with each other; one mechanical gear of the pair of mechanical gears is mounted on the driving Roots rotating shaft[[of the pair of mechanical gears is mounted on the driven Roots rotating shaft[[
10. (Currently Amended) The multi-stage dry Roots vacuum pump according to claim 1, wherein the pump body is provided with a first air inlet communicated with outside and a first air outlet communicated with outside; the working chamber[[is provided with a second air inlet[[a second air outlet[[the second air outlets between two adjacent working chambers are sequentially communicated in a serial way via the airflow channels; and two of the ends of the airflow channels are respectively communicated with the first air inlet and the first air outlet.  
11. (Currently Amended) The multi-stage dry Roots vacuum pump according to claim 1, wherein the pump body is provided with a first air inlet communicated with outside and a first air outlet communicated with outside; the working chambers of each stage are provided with a second air inlet[[a second air outlet[[the second air outlet[[at least one of the adjacent working chambers are sequentially communicated in a parallel way via the airflow channels, and communicated with the second air inlets and the second air outlets among the [[remaining working chambers in a serial way; and two of the ends of the airflow channels are respectively communicated with the first air inlet and the first air outlet.  
12. (Currently Amended) The multi-stage dry Roots vacuum pump according to claim 1, wherein the multi-stage dry Roots vacuum pump further comprises a drive control device; and the drive control device is electrically connected with each of the drive systems [[systems [[
Response to Arguments
The drawings filed on December 16, 2021 are acceptable, but still need to label additional features that are claimed and shown (but not labeled).  The drawings should 
Applicant’s amendments and arguments, see Pages 39 and 40, filed December 16, 2021, with respect to the 102(a)(1) and 103 rejections  have been fully considered and are persuasive.  The 102(a)(1) and 103 rejections have been withdrawn.
The amendment made to claim 1 has introduced new 112 and claim objections.  The Examiner has provided claim amendments above to overcome these objections and rejections.  
Allowable Subject Matter
Claims 1-6 and 10-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner